Gildersleeve, J.
It has been the practice of this court, for some time past, to decline to entertain motions for alimony and counsel fees in suits for a separation. In Ruopp v. Ruopp, 35 N. Y. Supp. 251, Judge McAdam wrote as follows:
“Support may be summarily coerced through the police courts. These tribunals have the coercive process,—short, sÉarp, and decisive,—corps'of officers, and the power of commitment, of a much more summary character than that possessed by any court of record. It was intentionally made so by the legislature, and plaintiff ought to avail herself of these facilities.”
This ruling has been repeatedly followed by the judges of this •court, and in the present case I feel constrained to adhere to former precedents. The motion for alimony and counsel fees is denied, without prej udice to police remedies.
No costs.
Motion denied, without costs.